Title: Thomas Jefferson to Alrichs & Dixon, 26 February 1813
From: Jefferson, Thomas
To: Alrichs & Dixon


          Messrs Alrichs & Dixon Monticello Feb. 26. 13.
          My letter of Jan. 14. has been followed with such a constant succession of ice & snow as to have kept our river impracticable for the passage of produce down it till within a few days past. I state this as an apology for the remittance for the carding machine not having followed that letter earlier than this. it has been a subject of deep regret & mortification to me, & the more so as living in the interior of the state we have no banks to cover these temporary disappointments. I this day direct Messrs Gibson & Jefferson of Richmond, from the funds now placed in their hands to remit you 97. Dollars which you will recieve nearly as early as this letter, & which nothing but the accident of the season should have prevented your recieving in due time.
          I did not make the addition to the carding machine which I proposed in my letter, because I found it worked with practicable ease without. I therein mentioned to you that I had found the person who superintends my little factory, less acquainted with the machine than I had expected. he was able to make it produce the roll perfect as to shape, but the staple of the cotton so chopped up, as to appear knappy, or curdled in the roll, and in the roved thread. this rendered it incapable of being spun; and finding he could not remedy this without trying projects which I would not permit, we have set the machine by in the hope that you can explain to me the cause & correction of this. the manager says that your directions forbid the cards on the cylinder & those on the outer boards to come quite into contact, in which way she rendered nothing at all. he made them take a little into one another, which produced rolls, but such only as I have mentioned. perhaps the stating this to you may lead you to a discovery of the cause of failure, and you will very much oblige me by any instructions you will give me to surmount it. Accept my best wishes & respects
          
            Th:
            Jefferson
        